LACOMBE, Circuit Judge
(after stating the facts as above). The written instrument consists of two separable ones, — ra promissory note,.and a clause containing certain provisions as to the entering of judgment thereon in the event of nonpayment. This last, however, does not seem to be a power of attorney, within the meaning of the section relied on. It is what is known as a “warrant of attorney,” and is in fact a retainer, by virtue of which an attorney at law is authorized to appear in court in behalf of a client, and take certain steps as attorney in litigation to which the client is a party. The court is not satisfied, from the text of the act, that congress intended to subject such retainers to the provisions of the stamp tax law Judgment for plaintiff.